[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                                                      FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                          No. 11-12169              NOVEMBER 14, 2011
                                     Non-Argument Calendar              JOHN LEY
                                                                          CLERK
                                   ________________________
                                D.C. Docket No. 4:10-cv-02203-RBP

EVIE ELIZABETH HOWARD,
as Personal Representative of the Estate of Paul Anthony Smith,

llllllllllllllllllllllllllllllllllllllllllllllllllllll          Plaintiff - Appellee,

    versus

SOUTHERN HEALTH PARTNERS, INC., et al.,

llllllllllllllllllllllllllllllllllllllllllllllllllllll          Defendants,
TERRY SURLES,
TERRY MARCRUM,
MYRTIS MOSS,
JORETHA MITCHELL,
CHARLES GASTON,
JACKIE FOREMAN,
a.k.a. Foreman,
ALFONZO STINSON,
a.k.a. Stinson,

llllllllllllllllllllllllllllllllllllllllllllllllllllll         Defendants - Appellants.
                                      ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________
                                      (November 14, 2011)
Before BARKETT, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

      We affirm for the reasons expressed in the district court’s memorandum

opinion of April 12, 2011.

      AFFIRMED.